DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-9 and 17-20, in the reply filed on 3/3/2022 is acknowledged.

Response to Arguments
Applicant’s arguments filed 3/3/2022 have been considered and are persuasive. However, a new grounds of rejection is made involving Bly in view of Hoss et al.

Priority
The examiner sees continuity data support going back to 14/757,584 which was filed 12/23/2015. The CIP’s prior to this application do not appear to support the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly et al. (Pub. No.: US 2009/0076363 A1); hereinafter referred to as “Bly”, in view of Hoss et al. (Pub. No. 2012/0028283 A1); hereinafter referred to as “Hoss”.
Regarding claims 1 and 17, Bly discloses a monitor (e.g. see element 100) for a subject, comprising: circuitry (e.g. see elements 130, [0059]-[0060]) configured to receive a signal and process the signal to monitor at least one characteristic of the subject; and a flexible polymer casing (e.g. see elements 110, 162, [0073], [0081]) extending around the circuitry to form a waterproof enclosure for the circuitry, wherein the flexible polymer casing is infused with a conductive material (e.g. see elements 112A-112D, [0078]) at at least one location to form at least one infused electrode that extends from an exterior of the flexible polymer casing to an interior of the flexible polymer casing, wherein the at least one infused electrode is coupled to the circuitry so as to allow the signal to pass from outside the flexible polymer casing to the circuitry (e.g. see elements 112A-112D, [0078]).

Regarding claim 2, Bly discloses the polymer comprises silicone (e.g. see [0072]-[0073], [0084]-[0085], [0090], [0092]-[0093]).
Regarding claim 3, Bly discloses the conductive material comprises carbon (e.g. see [0080]).
Regarding claim 4, Bly discloses the conductive material comprises carbon (e.g. see [0080]).
Regarding claims 5 and 18, Bly discloses the at least one infused electrode comprises first and second spaced-apart infused electrodes (e.g. see elements 112A-112D, [0080]) and the circuitry is configured to process a signal from the first and 
Regarding claims 6 and 19, Bly discloses the first and second spaced-apart infused electrodes are disposed on a same side of the flexible polymer casing (e.g. see elements 112A-112D, [0080]).
Regarding claim 9, Bly discloses the circuitry comprises a digital processor (e.g. see [0050] and a battery (e.g. see [0051], [0053]).

Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.C.E/Examiner, Art Unit 3792     

/Amanda K Hulbert/Primary Examiner, Art Unit 3792